       Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 1 of 6




Jason D Haymore (UT-13236)
PEARSON, BUTLER & CARSON, PLLC
1802 South Jordan Parkway #200
South Jordan, UT 84095
(t)801-495-4104
JasonH@pearsonbutler.com
Attorneys for Plaintiff
                       UNITED STATES COURT DISTRICT OF UTAH
                           CENTRAL DIVISION, STATE OF UTAH
 JEREMY WATTS-KLIEN, an Individual
                                              COMPLAINT AND JURY DEMAND
                     Plaintiff,
       vs.
                                                  Case No.:
 MARRIOT VACATION CLUB., a
 Corporation,
                                                  Honorable:
                 Defendant.




       Plaintiff Jeremy Watts-Klein (“Plaintiff” or “Mr. Watts-Klein”), by and through counsel,

hereby submits this Complaint and Jury Demand and complains against Defendant Savage

Services Co., (“Defendant”) as follows:

                                      INTRODUCTION

       1.     This is a proceeding to redress disability discrimination and retaliation in

violation of the Americans with Disabilities Act 42 U.S.C. §12101, et seq., as amended (the

“ADA”).

       2.     This proceeding is also to redress violation of the Family and Medical Leave Act

29 U.S.C. §2601, et seq.

                                           PARTIES

       3.     Mr. Watts-Klein is an individual who at all times relevant herein, was and is a

resident of Salt Lake County, Utah.



                                          Page 1 of 6
        Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 2 of 6




       4.      Defendant is a Utah corporation duly licensed to operate in the State of Utah and

conducts business from its operations in Salt Lake County, Utah.

       5.      Defendant employs more than five hundred (500) employees and is an employer

within the meaning of Title VII.



                                 JURISDICTION AND VENUE

       6.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, in

that this action arises under federal law, specifically, the ADA.

       7.      The unlawful employment discrimination giving rise to Plaintiff’s claims were

committed within the jurisdiction of this court. Therefore, venue is proper under 42 U.S.C.

§2000e-5(f) and 28 U.S.C. §1391.

       8.      Mr. Watts-Klein has fulfilled all conditions precedent under the ADA prior to

instituting this lawsuit and has fulfilled all obligations to exhaust his administrative remedies.

       9.      Mr. Watts-Klein filed a timely charge of disability discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) and the Utah Labor Commission.

       10.     The EEOC issued Mr. Watts-Klein a Notice of Right to Sue on August 8, 2019.

                                              FACTS

       11.     Plaintiff began working for Marriott Vacation Club on April 23, 2012.

       12.     Plaintiff received a promotion from Senior Liaison to Destinations Team Lead.

       13.     Plaintiff received an award as a “key performance contributor” every year, from

2013-2018.

       14.     Plaintiff was given a 3% wage increase on his review dated October 25, 2018,

where he received another key performance contributor, which occurred after his termination.

       15.     On September 26, 2018, Plaintiff experienced his first panic attack.



                                           Page 2 of 6
       Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 3 of 6



       16.     The symptoms of the panic attack felt to him like a heart attack, and he sought

immediate medical attention.

       17.     Plaintiff reported his medical condition to his manager, Mary Umney.

       18.     As a result of his report, he was directed by Ms. Umney and Human Resource

Director, Erin Searles to take medical leave under the FMLA.

       19.     Plaintiff took FMLA leave from September 26, 2018 through October 16, 2018.

       20.     Plaintiff’s doctor provided a medical release to work with no medical restrictions

on October 17, 2018.

       21.     On October 19, 2018, just two days after Plaintiff returned to work, Plaintiff was

suspended from employment with recommendation for termination because he had not turned

in work that was due while he was on FMLA leave.


                                FIRST CAUSE OF ACTION
                  (Americans with Disabilities Act – Disability Discrimination)


       22.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       23.     Defendant employs more than 15 employees and is therefore an “employer” as

that term is defined in 42 U.S.C. §12111(5)(A).

       24.     Plaintiff is a disabled person as defined by the ADA.

       25.     Defendant also regarded Plaintiff as having an impairment that is neither

transitory nor minor.

       26.     Plaintiff was able to perform the essential functions of his job with or without

reasonable accommodation.

       27.     There were no allegations of poor work performance prior to his medical leave.

Complaints about Plaintiff’s work started only after he began experiencing panic attacks.


                                          Page 3 of 6
        Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 4 of 6




        28.     For reasons including but not limited to those described in this Complaint,

Defendant has discriminated against Plaintiff because of his disability in violation of the

Americans with Disabilities Act, 42 U.S.C. §12111 et seq, and its implementing regulations.

        29.     Plaintiff was treated differently in the workplace than other co-employees without

disabilities who were similarly situated and any reasons for such differing treatment or for

allowing such differing treatment to occur are pretextual. The real reasons for such differing

treatment had to do, in part or in whole, with Plaintiff's disability.

        30.     As a disabled person under the ADA, Plaintiff was entitled to a reasonable

accommodation. Such an accommodation would certainly include additional time to complete

tasks during periods of time when he was incapacitated due to his underlying condition.

        31.     Defendant was aware, or should have been aware, of the actions and inactions

described above, because such were obvious and pervasive and because, at various times

throughout his employment. Plaintiff complained of them to Defendant on multiple occasions.

Despite such awareness, Defendant failed to investigate Plaintiff's complaints and failed to

respond in a way reasonably calculated to stop the discrimination.

        32.     Defendant terminated Plaintiff’s employment because of his status as a disabled

person under the ADA, in violation of the ADA.

        33.     Plaintiff has been damaged, and continues to be damaged by Defendant’s

discriminatory treatment and termination of Plaintiff.

        34.     In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.




                                            Page 4 of 6
        Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 5 of 6




                                SECOND CAUSE OF ACTION
                                    (FMLA – Retaliation)
       35.      Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       36.      Plaintiff was entitled to take medical leave under the FMLA and entitled to be

reinstated to an equivalent job with equivalent pay after return from his leave.

       37.      Defendant retaliated against Plaintiff because of the use of FMLA leave by firing

him only two days after his return.

       38.      Defendant’s actions were takin in response to Plaintiff’s attempt to exercise his

rights under the FMLA.

       39.      As the direct and proximate result of Defendant's willful conduct, Plaintiff has

suffered damages and is entitled to recovery of all damages or other relief allowed by the FMLA,

including but not limited to reinstatement, lost wages (past and future), lost benefits (past and

future), liquidated damages, attorney's fees and costs.


                                  THIRD CAUSE OF ACTION
                                     (FMLA –Interference)
       40.      Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       41.      Defendant’s actions in firing Plaintiff for not performing work while he was

taking medical leave under the FMLA, interfered with his FMLA rights in violation of 29 U.S.C.

§2615 (a)(1).



                                      PRAYER FOR RELIEF


Wherefore, Plaintiff prays for judgment against Defendants as follows:


                                           Page 5 of 6
       Case 2:19-cv-00872-JNP-JCB Document 2 Filed 11/06/19 Page 6 of 6



       1.      For back wages and an award of anticipated front pay;

       2.      For costs advanced related to damages in an amount to be determined at trial;

       3.      For damages under the Americans with Disabilities Act related to emotional

distress and other general damages in an amount to be determined at trial;

       4.      For Plaintiff's attorney's fees pursuant to 42 U.S.C. § 12205:

       5.      For punitive damages in an amount to be determined at trial; and

       6.      For interest on the forgoing, costs of court, and such other relief as the court

deems just and equitable.




                                  JURY TRIAL REQUESTED




                                                                 Dated this November 6, 2019


                                                                  /s/ Jason D, Haymore
                                                                 Jason D. Haymore
                                                                 Attorney for Plaintiff




                                           Page 6 of 6
